Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 are pending, and examined herein.
Any rejection from the previous office action, which is not restated herein, is withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Borchardt et al. (US 20100063047, PTO-892).
	Borchardt et al. discloses compounds of Formula V (see structure below) which encompasses instant compound of Formula 1. See page 5, paras [0068]-[0074]. In Formula V, X1 can be N, R1 can be alkyl, Z can be cyclohexyl (see para [0074]), R11 can be C1-C3 alkyl, R14 can be hydrogen. Borchardt et al. discloses compound such as Thieno[2,3-d]pyrimidin-4-amine, N-cyclohexyl-N,5-dimethyl- which is an isomer of instant compound i.e methyl group is at different position on the 5-membered thiophene ring; see second structure below. See TABLE 3, page 40, EXAMPLE 200. It is taught that the compounds therein are useful in treating inflammatory, autoimmune diseases. See abstract. Compositions comprising the compounds therein is also taught. See page 54.

    PNG
    media_image1.png
    166
    420
    media_image1.png
    Greyscale



CN   Thieno[2,3-d]pyrimidin-4-amine, N-cyclohexyl-N,5-dimethyl-  (CA INDEX
     NAME)

    PNG
    media_image2.png
    238
    235
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed to obtain instant compound of Formula 1 and a composition comprising instant compound of Formula 1 because1) Borchardt et al. teaches compounds of Formula V (see structure above) which encompasses instant compound of Formula 1; and Borchardt et al. teaches EXAMPLE 200 which is an isomer of instant compound, and 2) Borchardt et al. teaches that the compounds therein are useful in treating inflammatory, autoimmune diseases; Borchardt et al. teaches compositions comprising the compounds therein is also taught. One of ordinary skill in the art would have been motivated to obtain instant compound of Formula 1 and a composition comprising instant compound of Formula 1 with reasonable expectation of success of employing the compound and composition comprising the compound for treating inflammation.
A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not In re Norris, 179 F.2d 970, 84 USPQ 458 (CCPA 1970).
Compounds which differ only in the placement of substituents in a ring system is not absent unexpected results. In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947).
The recitations in claims 3, 5, “wherein the compound of Formula 1 increases expression of sodium iodide symporter”, it is pointed out that these are the properties of the compound, and Borchardt et al. teaches or renders obvious instant compound of Formula 1 and the properties are present or rendered obvious.
Therefore, if the prior art teaches the compound or renders the compound obvious, then the properties are also taught or rendered obvious by the prior art. 

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive.
Applicant argues that “Formula I is different from the compound of Borchardt in various chemical and physical properties….These different properties would not have been expected from Borchardt. In other words, it would not have been expected that the different location of the methyl group would result in such improved properties.”. Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. See M.P.E.P. § 2123. Borchardt et al. discloses compounds of Formula V (see structure below) which encompasses instant compound of Formula 1. See page 5, paras [0068]-R11 can be C1-C3 alkyl, R14 can be hydrogen (see para [0073]).

    PNG
    media_image1.png
    166
    420
    media_image1.png
    Greyscale

Borchardt et al. discloses compound such as Thieno[2,3-d]pyrimidin-4-amine, N-cyclohexyl-N,5-dimethyl- i.e teaches a compound wherein X1 is N, R1 is methyl, Z is cyclohexyl; see structure below.

    PNG
    media_image2.png
    238
    235
    media_image2.png
    Greyscale
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed to obtain instant compound of Formula 1 and a composition comprising instant compound of Formula 1 because 1) Borchardt et al. discloses compound such as Thieno[2,3-d]pyrimidin-4-amine, N-cyclohexyl-N,5-dimethyl- i.e teaches a compound wherein X1 is N, R1 is methyl, Z is cyclohexyl; see second structure above, and 2) Borchardt et al. teaches that in compounds of Formula V (see structure above) wherein X1 can be N, R1 can be alkyl such as methyl (see para R11 can be C1-C3 alkyl, R14 can be hydrogen which encompasses instant compound of Formula 1 i.e in compound of structure 2 above, -CH3 group can be next to S in the thieno ring. One of ordinary skill in the art would have been motivated to obtain instant compound of Formula 1 with reasonable expectation of success of employing the compound for treating inflammatory, autoimmune diseases, since Borchardt et al. teaches that in compounds of Formula V (see structure above) wherein X1 can be N, R1 can be alkyl such as methyl (see para [0152]), Z can be cyclohexyl (see para [0074]), R11 can be C1-C3 alkyl, R14 can be hydrogen which encompasses instant compound of Formula 1 are useful in treating inflammatory and autoimmune diseases.
Applicant argues that “it would not have been expected that the different location of the methyl group would result in such improved properties.” Applicant arguments have been considered, but not found persuasive. Borchardt et al. teaches that in compounds of Formula V (see structure above), X1 can be N, R1 can be alkyl such as methyl (see para [0152]), Z can be cyclohexyl (see para [0074]), R11 can be C1-C3 alkyl, R14 can be hydrogen which encompasses/reads on instant compound of Formula 1 i.e Borchardt et al. teaches that methyl group can be present next to S in the thieno ring as in instant compound.
Applicant argues that “Even if Borchardt discloses an isomer of Formula I, Borchardt does not disclose that such a compound can be used for treating thyroid cancer generally, and for treating anaplastic or differentiated thyroid cancer specifically.” Applicant’s arguments have been considered. It is pointed out that instant claims are not drawn to a method of treatment. Instant claims are drawn to a compound and a 
Applicant remarks that “claim 4 recites an anticancer adjuvant including the compound of Formula I” have been considered. It is pointed out that an adjuvant is a drug or other substance i.e “anticancer adjuvant in claim 4 is a compound of formula I. As discussed above Borchardt render instant compound and composition comprising the compound obvious.

Prior Art made of Record:
US 4,196,207 or ZA 7802648;
DE 2654090;
WO 2007008541, page 86, compound 170.       

Conclusion
No claims are allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627